internal_revenue_service number release date index numbers --------------------------------------- ----------------------------- ------------------------------------------ ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ---------------- telephone number -------------------- refer reply to cc psi plr-127117-13 date date legend x --------------------------------------------------- ----------------------------- d1 d2 country --------------------- --------------------- ---------------- dear --------------------- this is in response to a letter dated date and subsequent correspondence submitted on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_301_7701-3 to be treated as a disregarded_entity for federal tax purposes facts according to the information submitted x was formed on d1 under the laws of country x has one owner x’s default status was as an association_taxable_as_a_corporation for federal tax purposes due to inadvertence x failed to timely file form_8832 entity classification election to be treated a disregarded_entity for federal tax purposes x requested an extension of time to make an entity classification election to be treated as a disregarded_entity effective for a date prior to d2 law and analysis plr-127117-13 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes generally a foreign eligible_entity is treated as an association if all members have limited_liability unless the entity makes an election to be treated otherwise a foreign eligible_entity with a single owner having limited_liability may elect to be treated as a disregarded_entity pursuant to the rules of sec_301_7701-3 sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to days prior to the date the form is filed or up to months after the date the form is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i section b defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides rules for requesting extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have not been satisfied for any effective date prior to d2 as a result x is not granted an extension of time to make an election to be treated as a disregarded_entity for federal tax purposes for an effective date prior to d2 however based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied for an effective date of d2 as a result x is granted an extension of time days from the date of this letter plr-127117-13 to make an election to be treated as a disregarded_entity for federal tax purposes effective d2 x must make the election by filing a properly executed form_8832 with the appropriate service_center a copy of this letter should be attached to the form this ruling is contingent on x and the owner of x filing all required federal_income_tax and informational returns including amended returns consistent with the requested relief granted in this letter a copy of this letter should be attached to any such return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david r haglund by david r haglund branch chief branch associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
